United States Court of Appeals
                                                                 Fifth Circuit


               IN THE UNITED STATES COURT OF APPEALS         FILED
                       FOR THE FIFTH CIRCUIT              August 18, 2004

                                                       Charles R. Fulbruge III
                                                               Clerk
                            No. 04-40254
                         Conference Calendar



NATHANIEL KEITH SINGLETON,

                                     Plaintiff-Appellant,

versus

PETERS, Mr.; POLLIE, Ms.; CHUC DINH; EUCH IWUANYANWU;
CECILIA OKOYE; GARCIA, Ms.; THAHAN, Lieutenant;
D. WILLIAMS; JOSA HINO; G. WINGATE,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-03-CV-100
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Nathaniel Singleton, Texas prisoner # 716045, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal.

The district court dismissed Singleton’s 42 U.S.C. § 1983 civil

rights complaint without prejudice for want of prosecution.

FED. R. CIV. P. 41(b).   The district court imposed a sanction

barring Singleton for life from filing any lawsuit or civil

action without obtaining prior permission from a judge in this

Circuit.   Singleton’s motion for leave to proceed IFP on appeal



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40254
                                  -2-

is construed as a challenge to the district court’s certification

decision that Singleton’s appeal from the dismissal of his

42 U.S.C. § 1983 complaint was not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Singleton argues that the district court erred in denying

him IFP status because he has paid the requisite filing fees in

some of his former lawsuits and that the district court illegally

retained these fees in violation of a court order.    Singleton

does not specifically identify which court order he is referring

to or any relevant rule that the district court has purportedly

violated.    His argument therefore lacks merit.

     Singleton also argues that he has remitted the appropriate

filing fees and complied with the requirements of the Prison

Litigation Reform Act (PLRA) in four of his prior cases.

Singleton does not identify these cases nor does he offer any

explanation with respect to the district court’s determination

that he has filed 33 remaining lawsuits only to dismiss them 73%

of the time due to his failure or refusal to comply with filing

fees or PLRA requirements.    Singleton has not briefed issues

related to these cases and therefore has abandoned these issues

on appeal.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).   Accordingly, Singleton’s claims are meritless and his

appeal is dismissed as frivolous.    See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
                            No. 04-40254
                                 -3-

     Singleton has filed at least 14 lawsuits in the Southern

District of Texas in 2002 and 23 lawsuits in the Southern

District of Texas in 2003, with the majority resulting in

voluntary or involuntary dismissals for failure to pay the

requisite filing fees or to comply with the requirements of the

PLRA.    In Singleton v. Sanders, No. 04-40119 (5th Cir. June 22,

2004) (unpublished), this court dismissed an appeal by Singleton

and issued a 28 U.S.C. § 1915(g) sanctions warning.   With this

court’s dismissal of the instant appeal, Singleton has now

accumulated three “strikes” for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Singleton is now barred from proceeding IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).

     Although we recognize that the district court is faced with

Singleton’s litigious filings, we nevertheless have some concern

over the extraordinary breadth of the district court’s sanction

order.    Accordingly, we MODIFY the sanction order of the district

court to reflect that, in addition to obtaining permission from a

judge of the Circuit prior to filing even a paid civil lawsuit,

Singleton must demonstrate that he is under imminent danger of

serious physical injury in accordance with
                             No. 04-40254
                                  -4-

28 U.S.C. § 1915(g).   This modification does not extend to

Singleton’s ability to file habeas corpus actions in accordance

with the Antiterrorism and Effective Death Penalty Act.

     Singleton is ORDERED to pay sanctions in the amount of $255,

payable to the Clerk of this Court.    See 5TH CIR. R. 3. The Clerk

of this Court and the clerks of all federal district courts

within this Circuit are directed to refuse to file any pro se

civil complaint or appeal by Singleton unless Singleton submits

proof of satisfaction of this sanction.     If Singleton attempts to

file any further notices of appeal or original proceedings in

this court without such proof, the clerk will docket them for

administrative purposes only.    Any other submissions which do not

show proof that the sanction has been paid will neither be

addressed or acknowledged.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C.

§ 1915(g) SANCTION IMPOSED; SANCTION ORDER OF THE DISTRICT COURT

MODIFIED; $255 MONETARY SANCTION IMPOSED.